Case 3:18-cv-01234 Document 1-30 Filed 11/02/18 Page 1 of 3 PageID #: 1132
                                                                             Attachment 29
Case 3:18-cv-01234 Document 1-30 Filed 11/02/18 Page 2 of 3 PageID #: 1133
                                                                             Attachment 29
Case 3:18-cv-01234 Document 1-30 Filed 11/02/18 Page 3 of 3 PageID #: 1134
                                                                             Attachment 29
